Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 16/911931 filed on June 24, 2020. Claims 1-21 are presented for examination and are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde (US 2015/0046668) in view of Fluman (US 2016/0139820).
Regarding claim 1, Hyde teaches a distributed storage system node [primary storage system 4a on FIG. 1 and ¶0029], comprising:
at least one storage device [the storage system 4a will be referred to as a primary storage system 4a and the data storage 6a will be referred to as a primary storage 6a; ¶0027], the at least one storage device including a primary replica of data [the storage system 4a and the data storage 6a have been configured as a primary storage system and the primary storage; ¶0027];
an analyzer to calculate a local estimated time to complete an Input/Output (I/O) request using the primary replica and pending I/O requests and at least one remote estimated time to complete the I/O request using 
at least one secondary replica of the data [the storage system 4b and its data storage 6b have been configured as a secondary storage system and a secondary storage, respectively (¶0027); wherein the first site may be at a local site and the second site may be at a geographically remote site separated by a short or long geographical distance from the local site (¶0029)]; and
a redirector to direct the I/O request to one of the primary replica and the at least one secondary replica [the read-from-secondary management 24 selectively directs or redirects read operations to be read from either the primary storage system 4a or the secondary storage system 4b; ¶0030].
Hyde, however, does not explicitly teach an analyzer to calculate a local estimated time to complete an Input/Output (I/O) request using the primary replica and pending I/O requests and at least one remote estimated time to complete the I/O request using the at least one secondary replica of the data; and wherein redirecting the I/O request is based on the local estimated time and the at least one remote estimated time.
Fluman, when addressing the issues of disk storage performance and balancing of I/O operations, teaches a cost analyzer to calculate a local estimated time required to complete an Input/Output (I/O) request at the primary replica [read function 170 computes the expected latency for reading the data specified by the data read request received in step 305 from the disk contained in fast disk array 410; ¶0026] and at least one remote estimated time required to complete the I/O request at the least one secondary replica of the data [read function 170 computes the expected latency for reading the data specified by the data read request in step 305 from the disk containing the data to be read contained in slow disk array 420; ¶0031]; and 
redirecting the I/O request based on the local estimated time and the at least one remote estimated time [read function 170 compares the computed expected latency for the faster disk to the computed expected latency for the slower disk and determines which disk has a lower expected latency; and the read function 170 directs the read I/O to the disk with the shorter computed expected latency; ¶0033].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to compute the expected latencies of the different disk at the local and remote locations in Hyde in order to direct the I/O operations to the disk that can perform these operations the fastest as disclosed in Fluman. The combination would have be obvious because a person of ordinary skill in the art would know to use the known technique of computing expected latencies for the different disks to redirect the I/O operations to the disk with lower latency; i.e. improving the system performance by selecting a system component capable of processing the I/O request faster.
Regarding claim 2, Hyde/Fluman teach a distributed storage system node according to claim 1, wherein the distributed storage system node is drawn from a set including a Network Attached Solid State Drive (SSD) and an Ethernet SSD [SSD; ¶0013 on Fluman].
13, Hyde/Fluman teach a distributed storage system node according to claim 1, wherein the redirector is operative to direct the I/O request to the primary replica based at least in part on the at least one remote estimated time exceeding the local estimated time [a timer may be set for a predetermined time period or threshold upon issuance of the read operation; and wherein should a host detect that a read operation response time exceeds a predefined threshold, the host can redirect the same read operation to the mirrored address in the secondary storage system; and wherein the response time threshold may be defined by the user as a function of a response time requirement; ¶0062-66 on Hyde].
Regarding claim 14, Hyde/Fluman teach a distributed storage system node according to claim 1, wherein the redirector is operative to direct the I/O request to the at least one secondary replica based at least in part on the local estimated time exceeding the at least one remote estimated time [¶0062-66 on Hyde].
Regarding claims 15 and 16; these claim(s) limitations are significantly similar to those of claim(s) 1 and 2; and, thus, are rejected on the same grounds.
Claim 3, 4, 9, 11, 12, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde (US 2015/0046668) in view of Fluman (US 2016/0139820); and further in view of Lee ("Preemptible I/O Scheduling of Garbage Collection for Solid State Drives," in IEEE Transactions on Computer-Aided Design of Integrated Circuits and Systems, vol. 32, no. 2, pp. 247-260, Feb. 2013)
Regarding claim 3, Hyde/Fluman explicitly teach all the claim limitations except for a distributed storage system node according to claim 1, wherein the redirector is operative to redirect the I/O request based at least in part on the at least one storage device performing garbage collection.
Lee, when addressing the issues of garbage collection in flash storage systems (SSD), discloses that flash devices use out-of-place updates operations and require a garbage collection (GC) process to reclaim invalid pages to create free blocks; wherein this GC process is a major cause of performance degradation when running concurrently with other I/O operations as internal bandwidth is consumed to reclaim these invalid pages [abstract]. Lee, further discloses that during an ongoing GC process incoming requests are delayed until the completion of the GC when their target is the same flash chip that is busy with GC [3rd paragraph on right column of p.248].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to redirect I/O operations away from disks performing garbage collection. The combination would have be obvious because a person of ordinary skill in the art would know that disks currently performing GC operate at degraded performance (as disclosed in Lee) and therefore; hence it is expected that the I/O latency for this disks with degraded performance is higher. Therefore, a person of ordinary skill in the art would understand to redirect I/O operations away from these disks with degraded performance from on-going GC.
Regarding claim 4, Hyde/Fluman/Lee teach a distributed storage system node according to claim 3, wherein:
the analyzer includes a local time estimator to calculate the local estimated time to process the I/O request using the primary replica [the expected latency for fast disk array 410; ¶0026 on Fluman]; and 
the redirector includes: storage to store a threshold time; and a first comparator to compare the local estimated time with the threshold time [a timer may be set for a predetermined time period or threshold upon issuance of the read operation (¶0062 on Hyde); and wherein should a host detect that a read operation response time exceeds a predefined threshold, the host can redirect the same read operation to the mirrored address in the secondary storage system (¶0064 on Hyde); and wherein the response time threshold may be defined by the user as a function of a response time requirement (¶0066 on Hyde)].
Regarding claim 9, Hyde/Fluman/Lee teach a distributed storage system node according to claim 4, wherein:
the analyzer further includes a remote time estimator to calculate the at least one remote estimated time to process the I/O request using the at least one secondary replica [read function 170 compares the expected latency for the faster disk computed in step 315 to the expected latency for the slower disk computed in step 320 to determine which disk has a lower expected latency; wherein if the expected latency for the faster disk computed in step 315 is shorter than the expected latency for the slower disk computed in step 320 (decision step 325, yes branch), then read function 170 selects the faster disk in step 340; ¶0033 on Fluman]; and 
the redirector further includes: a second comparator to compare the local estimated time with the at least one remote estimated time; and a selector to select one of the primary replica and the at least one secondary replica to process the I/O request with a minimum time from the local estimated time and the at least one remote estimated time [a timer may be set for a predetermined time period or threshold upon issuance of the read operation (¶0062 on Hyde); and wherein should a host detect that a read operation response time exceeds a predefined threshold, the host can redirect the same read operation to the mirrored address in the secondary storage system (¶0064 on Hyde); and wherein the response time threshold may be defined by the user as a function of a response time requirement (¶0066 on Hyde)].
Regarding claim 11, Hyde/Fluman/Lee teach a distributed storage system node according to claim 4, wherein the redirector is operative to direct the I/O request to one of the at least one secondary replica based at least in part on the local estimated time exceeding the threshold time [a timer may be set for a predetermined time period or threshold upon issuance of the read operation (¶0062 on Hyde); and wherein should a host detect that a read operation response time exceeds a predefined threshold, the host can redirect the same read operation to the mirrored address in the secondary storage system (¶0064 on Hyde); and wherein the response time threshold may be defined by the user as a function of a response time requirement (¶0066 on Hyde)].
Regarding claim 12, Hyde/Fluman/Lee teach a distributed storage system node according to claim 4, wherein the redirector is operative to direct the I/O request to the primary replica based at least in part on the local estimated time not exceeding the threshold time [¶0062-66 on Hyde].
Regarding claim 17; these claim(s) limitations are significantly similar to those of claim(s) 3; and, thus, are rejected on the same grounds.
20, these claim(s) limitations are significantly similar to those of claim(s) 4; and, thus, are rejected on the same grounds.

Allowable Subject Matter
Claims 5-8, 10, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  claim 21 is directed to redirecting I/O requests based on local and remote time estimations; and more particularly wherein these estimations are based on calculated GC times and predicted GC times both local and remote. When seen as whole and in light of the highlighted elements; the examiner finds the claimed invention non-obvious over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ramon A. Mercado/Primary Examiner, Art Unit 2132